                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Lisa Ann Akner,

       Plaintiff,

v.                                            Case No. 18-13974

Commissioner of Social Security               Sean F. Cox
Administration,                               United States District Court Judge

      Defendant.
______________________________/

                                    OPINION AND ORDER

       Plaintiff applied for, and was denied, social security benefits. She then went before an

administrative law judge (“ALJ”), who likewise issued an unfavorable decision. After the Appeals

Council denied her request for review, the ALJ’s decision became the final decision of the

Commissioner of the Social Security Administration.

       Plaintiff now seeks judicial review of the ALJ’s decision. She raises three arguments for

why the decision cannot stand: (1) the ALJ failed to articulate why she did not place Plaintiff into

a higher age category when Plaintiff would have been in that category in a few short months; (2)

the ALJ failed to properly account for a consultative examiner’s opinion regarding manipulative

limitations in her hands; and (3) the ALJ’s appointment was unconstitutional.

       For the reasons below, the Court will deny Plaintiff’s motion for summary judgment, grant

Defendant’s motion for summary judgment, and affirm the Commissioner’s decision.




                                                 1
                                          BACKGROUND

          On June 24, 2015, Plaintiff Lisa Ann Akner protectively filed for disability insurance

benefits and supplemental security income. (Tr. 268, 287).1 Akner alleged a disability that began

on June 3, 2015 for both applications. On August 9, 2016, the Social Security Administration

initially denied her claims. Akner filed a request for a hearing, and appeared before an ALJ, with

counsel, on December 1, 2017. At the hearing, the ALJ questioned Akner and heard testimony

from a vocational expert. The ALJ also reviewed Akner’s medical records, including a report from

a Social Security Administration consultative physician, Dr. Lasmi Manyam.

          On July 5, 2018, the ALJ issued her written decision. (Tr. 10-27). Under the five-step

evaluation process for determining whether a claimant is disabled, the ALJ determined that (1)

after the alleged disability onset date, there was a continuous 12-month period during which Akner

did not engage in substantial gainful employment; (2) Akner had severe impairments (including

fibromyalgia, thrombocytopenic disorder, hypertension osteoarthritis of the right thumb IP joint,

leviscoliosis of lower lumbar spine, and combined mental health impairments of depression and

anxiety) that significantly limited her ability to perform basic work activities; (3) these

impairments or a combination of these impairments did not meet or medically equal the severity

of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1; (4) Akner had a

residual functional capacity (“RFC”) to perform light work, with the following additional

limitations: (a) can only occasionally climb stairs/ramps, stoop, kneel, crouch or crawl, (b) never

climb ladders, ropes, or scaffolds, (c) can frequently handle and finger, (d) is limited to simple and

routine tasks, and (e) may need the ability to change positions between sitting and standing every


1
    All record citations refer to the Transcript of the Social Security proceedings. (ECF No. 11).

                                                   2
30 to 60 minutes but would remain on task; (5) Akner was unable to perform any of her relevant

past work; and (6) considering Akner’s age, education, work experience, and residual functional

capacity, there were a significant number of jobs in the national economy that she could perform.

Accordingly, the ALJ concluded that Akner “has not been under a disability, as defined in the

Social Security Act, from June 3, 2015, through the date of this decision.” (ECF No. 11-2, PageID

77). At the time of this decision, Akner was two months shy of her 55th birthday.

       On November 1, 2018, the Appeals Council denied Akner’s request to review the ALJ’s

decision. Notably, the Council stated that it “considered the borderline age situation in this case

and found that the factors in the record do not support application of the higher age category.” (Tr.

1). The ALJ’s decision became the final decision of the Commissioner of Social Security.

       On December 20, 2018, Akner filed this action for judicial review of the Commissioner’s

decision under 42 U.S.C. §§ 405(g) and 1383(c) (3). On June 24, 2019, she filed her motion for

summary judgment. (ECF No. 13). On September 11, 2019, the Commissioner filed its own

motion for summary judgment. (ECF No. 17). On September 24, 2019, Akner filed a reply. (ECF

No. 18). This case is ripe for the Court’s decision. 2

                                            ANALYSIS

I.     Standard of Review

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it is supported by substantial evidence and was made pursuant to

proper legal standards.” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)



2
  The Court previously referred this case to Magistrate Judge Anthony P. Patti for a report and
recommendation, but that referral was vacated on January 28, 2020. (ECF No. 19).

                                                  3
(quotations omitted); see also 42 U.S.C. § 405(g) (“[t]he findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive....”). Under this

standard, “substantial evidence is defined as more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). In

deciding whether substantial evidence supports the ALJ’s decision, the court does “not try the case

de novo, resolve conflicts in evidence or decide questions of credibility.” Bass v. McMahon, 499

F.3d 506, 509 (6th Cir. 2007).

       “Although the substantial evidence standard is deferential, it is not trivial.” Kuzava v.

Comm’r of Soc. Sec., 2020 WL 814400 at *3 (E.D. Mich. Jan. 24, 2020), report and

recommendation adopted, Kuzava v. Berryhill, 2020 WL 806192 (E.D. Mich. Feb. 18, 2020). The

Court must “‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding even if there is substantial

evidence in the record that would have supported an opposite conclusion.” Blakley v. Comm’r of

Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009). Finally, even if the ALJ’s decision meets the

substantial evidence standard, “a decision of the Commissioner will not be upheld where the

[Administration] fails to follow its own regulations and where that error prejudices a claimant on

the merits or deprives the claimant of a substantial right.” Rabbers, 582 F.3d at 651. (quotations

omitted).




                                                 4
II.     Akner’s Arguments and the Commissioner’s Responses

       In Akner’s motion for summary judgment, she raises three arguments: (1) the ALJ should

have explained why she was not considered a “person of advanced age” even though she turned

55 years-old only two months after the decision; (2) the ALJ failed to properly account for Dr.

Manyam’s opinion regarding manipulative limitations in her hands; and (3) the ALJ’s appointment

was unconstitutional in light of the Supreme Court’s decision in Lucia v. S.E.C., 138 S.Ct. 2044

(2018). The Commissioner contends that Akner’s arguments are meritless because (1) the ALJ

had no legal obligation to explain why she declined to place Akner into an age category that was

inconsistent with her chronological age; (2) the ALJ’s residual functional capacity properly

accounted for Dr. Manyam’s conclusions, and the ALJ had no obligation to explain why those

conclusions were not given more weight; and (3) Akner forfeited her Lucia challenge by failing to

raise it at the administrative level. The Commissioner has the better of all these arguments.

       A.      Borderline Age Categories

       When considering whether a person is disabled under the Social Security Act, the

Commissioner considers (among other factors) the claimant’s age. 20 C.F.R. § 404.1563(a).

Claimants are divided into three age categories: (1) a claimant under 50 years-old is considered a

“younger person;” (2) a claimant between 50 and 55 years-old is considered a “person closely

approaching advanced age;” and (3) a claimant over 55 years-old is considered “a person of

advanced age.” 20 C.F.R. § 404.1563)-(e).

       The Commissioner considers the impact of the claimant’s age depending on which

category applies. For a “younger person,” the Commissioner “generally does not consider” that

their age “will seriously affect [their] ability to adjust to other work.” 20 C.F.R. § 404.1563(c).


                                                 5
But the Commissioner does consider age to “significantly affect a person’s ability to adjust to other

work” if that person is of advanced age. And (not surprisingly) the effect of the age of a “person

closely approaching advanced age” falls somewhere between those two generalizations; for those

people, the Commissioner “consider[s] that [their] age along with a severe impairment(s) and

limited work experience may seriously affect [their] ability to adjust to other work.” 20 C.F.R. §

404.1563(d).

       These age categories are not bright-line rules. “If [the claimant is] within a few days to a

few months of reaching an older age category, and using the older age category would result in a

determination or decision that [the claimant is] disabled, [the Commissioner] will consider whether

to use the older age category after evaluating the overall impact of all the factors of [the] case.” 20

C.F.R. § 404.1563(b). The Commissioner has also promulgated internal manuals that provide

more specific guidance to ALJs on how to handle cases where the claimant almost qualifies for a

higher age category. See, e.g., Program Operations Manual System (“POMS”) DI 25015.006;

Hearings, Appeals, and Litigation Law Manual (“HALLEX”) I-2-2-42. And these manuals require

ALJs to explain why they did or did not apply the higher age category in borderline-age cases.

POMS DI 25015.006(G) (“Document how you considered borderline age whether you allow or

deny the claim: [e]xplain your decision to use the next higher age category or your decision to use

the claimant’s chronological age, including the case-specific supporting factors.”); HALLEX I-2-

2-42(C)(5) (“The ALJ will explain in the decision that he or she considered the borderline age

situation, state whether he or she applied the higher age category or the chronological age, and

note the specific factor(s) he or she considered.”)




                                                  6
       Akner argues that she presents a borderline age case. Nobody disputes that, at the time of

the ALJ’s decision, the 54-year-old Akner was a “person closely approaching advanced age.”3

However, Akner contends that, because she would turn 55 years-old in roughly two months, the

ALJ should have placed her in the “person of advanced age” category or—at the very least—

explained why she was not placed in that higher category. By failing to provide such an

explanation, Akner believes that the ALJ violated the Commissioner’s policy, as articulated in

POMS DI 25015.006(C) and HALLEX I-2-2-42(C)(5).

       In response, the Commissioner argues that Akner relies on internal manuals while

overlooking binding Sixth Circuit precedent. (ECF No. 17, PageID 1206-1207) (citing Crady v.

Sec’y of Health & Human Servs., 835 F.2d 617 (6th Cir. 1987) and Bowie v. Comm’r of Soc. Sec.,

539 F.3d 395, 399 (6th Cir. 2008)). The Commissioner contends that courts have consistently held

that ALJs need not explain their age-category decisions in borderline cases, and that Akner has not

established that the application of the higher category would have been appropriate in this case.

       In reply, Akner concedes that “failure to provide any explanation in a borderline age case

for applying a higher grid rule does not require remand per se.” (ECF No. 18, PageID 1231). But,

she argues, “the significant array of non-exertional limitations which the ALJ herself found to be




3
 In the ALJ’s written decision, she correctly stated Akner’s birthdate, but mistakenly stated that
Akner was “a younger individual age 18-49.” This appears to be a scrivener’s error, which
Akner only mentions in passing. (ECF No. 13, PageID 1103). Akner does not argue that the ALJ
actually considered her to be a “younger person,” or that such a consideration influenced the
disposition of her case. Rather, her argument centers on the ALJ’s failure to recognize that her
age was on the borderline between being considered “a person closely approaching advanced
age” and “a person of advanced age,” and the ALJ’s failure to explain why she was not placed in
the higher category.

                                                7
present in combination in this case (especially the sit/stand option) means that the ALJ should have

provided an explicit analysis.” Id.

       In Bowie, the Sixth Circuit concluded that 20 C.F.R. § 1563(b) “does not impose on ALJs

a per se procedural requirement to address borderline age categorization in every borderline case.”

Bowie, 539 F.3d at 399. But the Sixth Circuit continued that:

       [a]lthough an ALJ does not have a procedural obligation to address a claimant’s
       borderline age situation in his opinion or explain his reasons for arriving at a
       particular age categorization, lack of an explanation may in some cases mean that
       the ALJ’s ultimate decision is not supported by sufficient evidence.

Id. at 400-401. The Bowie court then provided an example of an instance where substantial

evidence “might be lacking:”

       For example, substantial evidence might be lacking where an ALJ, with no
       explanation, places a claimant in the “younger individual” category who is 49 years
       and 11 months, unskilled, sedentary, barely literate, and whose only previous work
       experience was in the fishing industry. See Rule 201.18, App. 2 to Subpart P of 20
       C.F.R § 404; HALLEX II-5-3-2. In that situation, the claimant’s additional
       vocational adversities would be significant and would merit some discussion of
       proper age categorization in order to meet the substantial evidence threshold.

Id. at 401. (“the Bowie example”).

       Thus, the Bowie court unambiguously held that ALJs are not required to explain their

borderline age determination but, in dicta, left the door open for the possibility that the lack of an

explanation in some cases could doom the ALJ’s decision. See Caudill v. Comm’r Soc. Sec., 424

Fed.App’x 510, 517 (6th Cir. 2011) (describing Bowie’s holding and referring to the Bowie

example as “dicta”)). Courts confronted with the argument that a borderline-age case requires an

explanation typically compare it to the Bowie example. See, e.g., Henry v. Colvin, 2016 WL

1171531 at *8 (E.D. Ky. 2016) (“The Bowie example is the benchmark by which courts should



                                                  8
analyze whether significant enough additional vocational adversities exist to warrant discussion of

a claimant’s borderline age by an ALJ.”)

       Akner’s case is not like the Bowie example. Akner is limited to light, not sedentary, work.

She can effectively communicate in English. She is not only literate but also has at least a high

school education. (Tr. 23). In fact, at the administrative hearing, Akner testified that she had a

college degree. (Tr. 43). Her previous employment was semi-skilled. (Tr. 22). And although

Akner worked primarily as a security/corrections officer, her job history is far from isolated; she’s

been a janitor, a salesperson, and a carpet cleaner. Id. Thus, the Court concludes that this case is

not one where the ALJ’s decision lacks substantial evidence because she failed to explain her age-

category determination. See also Caudill, 424 Fed.App’x at 518 (concluding that, under Bowie, no

explanation was necessary where the claimant was able to perform light work and was more than

“barely literate”); Johnson v. Berryhill, 2019 WL 2606836 at *18 (E.D. Tenn. 2019) (no

explanation necessary where claimant could communicate in English, had a high school education,

and could perform a modified range of unskilled light work); Henry, 2016 WL 1171531 at *9 (no

explanation necessary where the claimant has able to perform light work with added restrictions,

had previously performed semi-skilled work, and was “undoubtedly literate.”); Ramsey v. Comm’r

of Soc. Sec., 2018 WL 727547 at *8 (M.D. Tenn. 2016) (no explanation necessary where claimant

could perform “a limited range of light work” and had “past relevant work that included

semiskilled jobs.”)

       Rather, this case “is controlled by Bowie’s holding instead of its dicta.” Caudill, 424

Fed.App’x at 517. Moreover, “the fact that age categories are not to be applied mechanically, [ ]

obviously does not mean that a claimant must be moved mechanically to the next age category


                                                 9
whenever her chronological age is close to that category.” Van der Maas v. Comm’r of Soc. Sec.,

198 Fed.Appx. 521, 528 (6th Cir. 2006).

       Akner is correct that Bowie’s holding that ALJs are not obligated to explain their borderline

age determinations is in tension with POMS DI 25015.006(C) and HALLEX I-2-2-42(C)(5).

However, POMS and HALLEX are internal manuals, which “do[] not impose judicially

enforceable duties on either this court or the ALJ.” Lockwood v. Comm’r Soc. Sec., 616 F.3d 1068,

1073 (9th Cir. 2010); see also Gilliam v. Comm’r Soc. Sec., 2015 WL 3580502 at *23 (E.D. Mich.

2015); Estep v. Astrue, 2013 WL 212643 at *11 (M.D. Tenn. 2013) (collecting cases).

        Recognizing this problem, Akner alleges that the Social Security Administration recently

issued SSR 13-2p, a ruling that “make[s] it perfectly clear that ALJs are in fact bound by the POMS

and the HALLEX.” (ECF No. 18, PageID 1229). However, “SSR 13-2p is a policy ruling

clarifying how the [Administration] determines whether drug addiction is a contributing factor

material to the determination of disability.” Kathleen S. v. Saul, 2020 WL 353602, at *7 (S.D. Cal.

Jan. 21, 2020) (citation and quotation marks omitted). Courts have consistently rejected Akner’s

elephant-in-a-mousehole argument that SSR 13-2p established or expanded the enforceability of

POMS or HALLEX in a judicial proceeding. See Jeanne E v. Saul, 2020 WL 602279 at *6 (D. Or.

Feb. 7, 2020) (collecting cases). When confronted with the tension between Bowie and POMS

and HALLEX, this Court must give effect to the binding Sixth Circuit authority that interprets

agency regulations (Bowie), not the agency’s internal manuals (POMS and HALLEX).4


4
  The Court also notes that the Appeals Council considered Akner’s borderline-age argument and
concluded that Akner should not have been placed in the higher age category. (Tr. 1). The
Appeals Council appears to have acted consistent with HALLEX I-3-3-25(B)(1), which outlines
its procedure for “when denying review is appropriate but the ALJ did not expressly state in the
decision that he or she considered a borderline age situation and whether to apply a higher age

                                                10
       In sum, Akner has not presented a persuasive reason to remand to the ALJ for an

explanation regarding the borderline age issue.

       B.        Dr. Manyam’s Opinion and the ALJ’s Conclusion

       On June 17, 2016, Akner was evaluated by one of the Social Security Administration’s

consultative examiners, Dr. Lasmi Manyam. (Tr. 571-579). Dr. Manyam had the following

“impressions:”

       1. Large joint pain and tenderness of the joints and muscle pain and burning
          sensation, possible fibromyalgia

       2. Arthritis of the right and left hands with some dislocation of the right
          metacarpophalangeal joints of the right hand as swollen and tender. Range of
          motion is limited. There is some limitation of the joint movements in the right
          hand secondary to pain and swelling of the second and third fingers. Tinel’s and
          Phalen’s tests are negative.

       3. Hypertension, not well controlled. No strokes or seizures. Her blood pressure
          is elevated.

       4. Arthritis of the joints.

       5. Anxiety and depression.

(Tr. 573). Dr. Manyam made several specific observations related to Akner’s hands:

       Fine and gross dexterity is intact. Grip in the right hand is decreased due to the pain
       and swelling of the second and third fingers of the right hand and also dislocation
       of the thumb with severe pain. No tingling or sensory changes of the right hand.
       There is some pain but no limitation of range of motion. There is swelling of the
       second and third metacarpophalangeal joint and the patient states she feels burning
       sensation. She is going to have surgery done soon. Left hand: No swelling. Range
       of motion is normal. Left wrist range of motion is normal.




category.” Thus, even the Administration’s internal manuals provide for situations where the
ALJ fails to explicitly address borderline-age situations.

                                                  11
Id. Dr. Manyam recorded that Akner was able to exert 38 pounds of pressure with her left hand,

but was unable to exert any pressure with her right hand. (Tr. 578).

          The ALJ discussed Dr. Manyam’s report in her decision:

          In June 2016, the claimant presented for an internal medicine consultative exam.
          Her stance and gait were noted to be normal, with some swelling of the right hand.
          Range of motion remained normal, although the claimant reported pain with range
          of motion of the cervical spine. The claimant has complained of trouble in her hands
          and feet elsewhere in the medical evidence of record, although there is no formal
          diagnosis anywhere in the medical evidence of record. Even so, the undersigned
          has accounted for these symptoms in the residual functional capacity.

(Tr. 21). The ALJ then cited to Dr. Manyam’s report. Id.

          In Akner’s motion for summary judgment, she argues that the ALJ committed legal error

by “barely mention[ing] [Dr. Manyam’s] consultative report in her decision, fail[ing] to discuss

many of the specific functional limitations identified therein, and then never explain[ing] what

weight she accord[ed] to that opinion.” (ECF No. 13, PageID 1107). Specifically, Akner contends

that the ALJ’s conclusion that she can “frequently handle and finger,” is incompatible with Dr.

Manyam’s observations about her hands, and that the ALJ ignored all indications that she suffered

more significant manipulative limitations in her right hand compared to her left hand.

          In response, the Commissioner argues that (1) the ALJ did not need to give good reasons

for the weight given to Dr. Manyam’s report because she was a non-treating source; (2) the ALJ

imposed manipulative limitations by limiting Akner to frequent handling and fingering, rather than

constant handling and fingering; and (3) the ALJ’s RFC adequately addressed Dr. Manyam’s

report.

          In reply, Akner accuses the Commissioner of intentionally misleading the Court and

advancing frivolous arguments. Akner’s counsel asserts that “[a]s a former longtime disability


                                                  12
litigator for SSA, [he] is stunned that [the Commissioner] on appeal would even attempt to assert

its current litigation position.” (ECF No. 18, PageID 1233).

       In evaluating a claimant’s case, the ALJ must consider all medical opinions that she

receives. 20 C.F.R. § 416.927(c). Medical opinions include any “statements from physicians and

psychologists or other acceptable medical sources that reflect judgments about the nature and

severity of [the claimant’s] impairment(s), including [their] symptoms, diagnosis and prognosis,

what [they] can still do despite impairment(s), and [their] physical or mental restrictions.” 20

C.F.R. § 416.927(a)(2). Here, Dr. Manyam is a nontreating source. See Smith v. Comm’r of Social

Sec., 482 F.3d 873, 875 (6th Cir. 2007) (“A ‘nontreating source’ (but examining source) has

examined the [plaintiff] ‘but does not have, or did not have, an ongoing treatment relationship

with’ her.”) (citing 20 C.F.R. § 404.1502). Although an examining source’s opinion is generally

entitled to greater weight than the opinion of a non-examining source, 20 C.F.R. § 416.927(c)(1),

an ALJ may reject an opinion if it is inconsistent with the record evidence. 20 C.F.R. §

416.927(c)(4); Gant v. Comm’r of Soc. Sec., 372 F. App’x 582, 585 (6th Cir. 2010).

       Commissioner also reserves the power to decide certain issues, such as a claimant’s

residual functional capacity. 20 C.F.R. § 404.1527(d). Although the ALJ will consider opinions

of treating physicians “on the nature and severity of [the claimant’s] impairment(s),” opinions on

issues reserved to the Commissioner are generally not entitled to special significance. 20 C.F.R. §

404.1527(d); Bass, 499 F.3d at 511.

       To begin, the Commissioner is correct that the oft-cited “good reasons” requirement only

applies to treating sources, not examining sources like Dr. Manyam. See Ealy v. Comm’r of Soc.

Sec., 594 F.3d 504, 514 (6th Cir. 2010) (“[A]n ALJ is procedurally required to ‘give good reasons


                                                13
in [its] notice of determination or decision for the weight [it gives the claimant’s] treating source’s

opinion.’ However, this requirement only applies to treating sources.”) (internal citations omitted)

(emphasis in original).

       Moreover, Akner appears wrong that the ALJ “imposed almost no manipulative limitations

of any kind in her RFC finding:” in fact, she limited Akner to frequent handling and fingering,

instead of constant handling and fingering. This limitation is consistent with Dr. Manyam’s

observation that Akner’s “fine and gross dexterity is intact” in her hands. (ECF No. 11-8, PageID

632). And the ALJ’s limitation of Akner to “light work” appears to have accounted for her reduced

hand strength. See 20 C.F.R. § 404.1567(b) (defining “light work” as involving “lifting no more

than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds.”)

As for the ALJ’S failure to specifically account for Dr. Manyam’s observation that Akner’s

strength in her right hand was significantly lower than the strength in her left hand, this disparity

appears to be an anomaly, not mentioned in any of the other medical records that the parties cite

to the Court.

       In sum, the record supports the conclusion that the ALJ’s RFC considers, and appropriately

accounts for, the symptoms observed by Dr. Manyam during her June 17, 2016 consultation with

Akner. Accordingly, the Court finds that Akner’s argument is meritless and that remand is not

appropriate on this issue.

       C.       Lucia Challenge

       In Lucia, the Supreme Court held that ALJs employed by the Securities and Exchange

Commission qualify as “officers of the United States,” and, as such, must be appointed in a matter

consistent with the Appointments Clause of the United States Constitution, Art. II, § 2, cl. 2. Lucia,


                                                  14
138 S. Ct. at 2053. To comply with the Appointments Clause, the officer must have been appointed

by “the President, a court of law, or a head of department.” Id. at 2051.

       Akner argues that, because the ALJ who presided over her case was not appointed

consistent with the Appointments Clause, her case should be remanded to be considered anew by

a properly appointed ALJ. The Commissioner does not dispute that—at the time of her decision

in Akner’s case—the ALJ had not been appointed consistent with the Appointments Clause.5

Instead, the Commissioner only argues that Akner has forfeited her Lucia challenge because she

did not raise it at any point during her administrative proceedings.

       At first glance, Lucia appears broad and applicable to the Social Security Administration’s

ALJs. But Lucia comes with an important limitation: in order to be entitled to relief, Akner’s

challenge to the ALJ’s appointment must have been “timely.” See Lucia, 138 S.Ct. at 2055.

(“‘[O]ne who makes a timely challenge to the constitutional validity of the appointment of an

officer who adjudicates his case’ is entitled to relief.”) (quoting Ryder v. United States, 515 U.S.

177, 182-183 (1995)). Thus, the issue is whether Akner’s failure to raise this challenge at any time

in her administrative proceedings bars her from raising it in this action for judicial review.

       This issue is not novel, and many courts around the country and in this district have

examined it repeatedly since the Supreme Court handed down Lucia. For example, in Fortin v.

Comm’r of Soc. Sec., 372 F.Supp.3d 558 (E.D. Mich. 2019), the magistrate judge recommended


5
  The timeline is important. The Supreme Court issued Lucia on June 21, 2018. Akner’s ALJ
issued her unfavorable decision on July 5, 2018. Eleven days later, the Acting Commissioner
ratified the appointment of the Social Security Administration’s ALJs, making their appointment
compliant with Lucia and the Appointments Clause. Thus, it appears that Akner is making this
Lucia challenge only because the ALJ adjudicated her case before the Acting Commissioner
ratified her appointment. There is no argument that the ALJ’s appointment is currently
unconstitutional.

                                                 15
that Judge David M. Lawson remand a social security case to the Administration based on a Lucia

challenge that had not been raised at the administrative level, concluding that “general waiver and

forfeiture principles do not apply to Social Security cases at the administrative level.” Id. at 563.

       Judge Lawson disagreed. Recognizing that a bedrock principle of administrative law is

“that orderly procedure and good administration require that objections to the proceedings of an

administrative agency be made while it has opportunity for correction in order to raise issues

reviewable by the courts,” Id. (quoting United States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33,

37 (1952)), Judge Lawson sided with the overwhelming majority of district courts that have

concluded that Social Security claimants must raise and exhaust Appointments Clause challenges

at the administrative level before seeking judicial review. Id. at 567 (collecting cases).

        The Court agrees with Judge Lawson’s in-depth analysis of this issue, see Fortin, 372

F.Supp.3d at 562-567, and joins the chorus of district courts that have concluded that these types

of challenges are forfeited if they are not first raised at the administrative level. Not only is this

the conclusion that most courts around the country have reached, courts in this district appear to

have reached it almost uniformly. See Johnson v. Comm’r Soc. Sec., 2020 WL 1129958 at *3 (E.D.

Mich. Mar. 9, 2020) (Levy, J.); McPherson v. Comm’r of Soc. Sec., 2019 WL 3934450 at *8 (E.D.

Mich. 2019) (Patti, M.J.), report and recommendation adopted by McPherson v. Berryhill, 2019

WL 3892587 (E.D. Mich. 2019); Fortin, 372 F.Supp.3d at 565 (Lawson, J.); Shoops v. Comm’r

Soc. Sec., 2019 WL 1417164 at *2 (E.D. Mich. 2019) (Edmonds, J.); Hutchins v. Berryhill, 376

F.Supp.3d 775, 779 (E.D. Mich. 2019) (Cleland, J.); Page v. Comm’r Soc. Sec., 344 F.Supp.3d

902, 904 (E.D. Mich. 2018) (Whalen, M.J.); Gothard v. Comm’r of Soc. Sec., 2018 WL 7254254




                                                 16
at *15 (E.D. Mich. 2018) (Morris, M.J.), report and recommendation adopted by Gothard v.

Comm’r of Soc. Sec., 2019 WL 396785 (E.D. Mich. 2019).6

       Akner attempts to sidestep this conclusion by referencing SSR 19-1p, which she believes

excuses her from raising a Lucia challenge before the ALJ. However, SSR 19-1p only applies to

challenges that were timely raised before the Appeals Council or previously raised before an ALJ.

See SSR 19-1p; Titles II and XVI: Effect of the Decision in Lucia v. Securities and Exchange

Commission (SEC) on Cases Pending at the Appeals Council, 84 FR 9582-02, 2019 WL 1202036

(March 15, 2019). In other words, for SSR 19-p to apply, Akner still must have raised her Lucia

challenge at some point in the administrative proceedings. Akner did not and SSR 19-1p is

therefore inapplicable here.

       In sum, the Court concludes that Akner forfeited her right to challenge the appointment of

the ALJ who presided over her case because she did not raise her Appointments Clause objection

during the administrative proceedings. Remand on this issue is not appropriate.

                                         CONCLUSION

       For these reasons, the Court DENIES Plaintiff’s motion for summary judgment (ECF No.

13); GRANTS Defendant’s motion for summary judgment (ECF No. 17); and AFFIRMS the

Commissioner’s decision.

IT IS SO ORDERED.


6
  Akner’s various arguments about why traditional waiver principles do not or should not apply
in these types of cases (i.e. that social security proceedings are non-adversarial, that the Supreme
Court’s decision in Sims v. Apfel, 530 U.S. 103 (2000) (holding that claimants need not raise an
evidentiary issue before the Appeals Council to preserve it for judicial review) should apply, and
that the ALJs lack authority to adjudicate their own constitutionality) are repeatedly raised and
rejected in these decisions. The Court finds the reasoning of these decisions to be persuasive and
similarly rejects Akner’s arguments. See, e.g. Fortin, 372 F.Supp.3d at 563-568.

                                                17
                        s/Sean F. Cox
                        Sean F. Cox
                        United States District Judge

Dated: March 25, 2020




                          18
